DETAILED ACTION
This office action is sent in response to an amendment filed 11/23/2021 for application 16/941,070.
Claims 1, 9-13, and 16-20 have been amended.  No claims have been deleted.  No claims have been added.   Thus claims 1-20 have been examined.
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in Republic of Korea.  Examiner notes the priority documents to KR10-2019-0162880 wee received 08/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 3-13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Reasons for Allowance
With respect to dependent claim 3, the prior art does not teach or suggest ‘a first chip comprising: a retimer configured to generate an output signal by adjusting an input signal received form an external device ; and an operation circuit configured to perform an operation 
Consistent with paragraph [0026] of the instant application, Examiner interprets the second port as separate and distinct from the first port.      
Given the above assumption, the claim amendments to claim 1 require two separate chips, the first chip containing a retimer and an operation circuit within the chip which may be some sort of accelerator, offload, or computation engine to perform an operation on behalf of the second chip, and  the second chip attached to the first chip through a communication path attached to the retimer within the first chip via a first port on the 2nd chip.  The 2nd chip containing a storage controller and a second and distinct port connecting the second chip to the first chip through a 2nd communication path.   The communication between the first chip and the second chip through the first port and the second ports is via two-way communication.   The controller receives input data from the host sent to the first chip and then sent to the second chip via the first port attached to the retimer at the 2nd chip, and the controller on the 2nd chip provides this input data to the first chip that performs an operation on the input data to produces output data, which is then sent to the to the controller in the 2nd chip via the second port (using the second interface connected to the second port).
nd port/interface,  the host sends communication to the first chip, which sends further communication to the second chip via the first interface, which routes the communication back to the first chip through a second interface, the operation circuit on the first chip performs an operation, and returns the results back to the 2nd chip through the second interface  is not taught or suggested by the prior art.   
Dependent claims 4-13 and 15 are objected to as being dependent upon a rejected dependent claim 3 from which they depend but would be allowable if rewritten to include all of the limitations of base claim 1 and any intervening claims to claim 3 from which they depend.

Regarding independent claim 16, the prior art does not teach or suggest ‘a first chip comprising a retimer and an operation circuit, wherein the retimer is communicably coupled with the host; and a second chip that is separate from the first chip, the second chip comprising .. a controller, wherein the controller is configured to receive a request form the host via the retimer and generate input data corresponding to the receive request, wherein the first chip is to receive the input data from the second chip, generate output data by performing an operation corresponding to the received request by using the input data, and provide the output data to the second chip.
nd port/interface,  the host sends communication to the first chip, which sends further communication to the second chip via the first interface, which routes the communication back to the first chip through a second interface, the operation circuit on the first chip performs an operation, and returns the results back to the 2nd chip through the second interface  is not taught or suggested by the prior art.   
Dependent claim 17 would be allowable if rewritten to include all of the limitations of claim 16 from which it depends.

Regarding independent claim 18, the prior art does not teach or suggest ‘second chip connected to a first chip that is separate from the second chip and comprises a retimer and an operation circuit, ... a first port that is connected to the retimer and a second port that is connected to the operation circuit, the operating method comprising receiving a request of a host via the first port, generating input data corresponding to the received request; providing the input data to the operation circuit via the second port, obtaining, form the operation circuit, output data corresponding to the input data via the second port’.
Similar to claims 3 and 16 above, the combination of two separate chips, where the second chip contains two separate ports attached to the first chip via two separate interfaces, one port attached to the first chip via a communication path terminated at a retimer on the first chip, and a second port attaching the second chip to the first chip via a 2nd port/interface,  nd chip through the second interface  is not taught or suggested by the prior art.   


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-2 and 14 are rejected under U.S.C. 102 (a)(1) and 102 (a)(2) as being anticipated by Chen (Chen et al., US 2017/0017604 A1).

Regarding claim 1, A storage device set (Chen FIG. 1A discloses interconnect system 100 and Chen [0016] discloses device system 104 may be a storage device) comprising: a first chip comprising: a retimer  (Chen FIG. 1A discloses Host system 102 containing a Retimer 110A and  
 configured to generate an output signal by adjusting an input signal received from an external device; (Chen FIG. 1A discloses Retimer 110A that adjusts an input signal from an Upstream sublink 116 at a port at the end of the sublink 116 connected to Retimer 110A, where the input signal comes from an external device, Device system 104.) 
and an operation circuit configured to perform an operation function; (Chen [0016] discloses host system 102 may be a smart phone, table computer, laptop, or smartphone which execute operations (functions).   Chen [0029] discloses the hardware module such as Host system 102 may be circuitry, thus the host system is an example of an operation circuit since it may execute smartphone functions, etc.)
and second chip that is separate from the first chip and comprises: a non-volatile memory; (Chen [0016] discloses a Device system 104 that may be a storage device, imaging device, pointing device, printer, or a computing system or computing device that responds to communications initiated by the host system, where under the broadest reasonable interpretation a storage device includes a hard disk which is an example of non-volatile memory.   See also Chen [0038]- [0039] discloses that systems such as Device system 104 may be implemented in hardware such as a FPGA which is an example as a second chip.    )
a first port connected to the retimer; (Chen FIG. 1A discloses Link 106 is connected to Retimer 110A through a transmit and receive port combination and the combination is an example of a first port connected to the retimer 110A.) a second port connected to the operation circuit; (Chen. FIG. 1A Host port 108)
and a controller configured to control data transmission and reception via the first port and the second port. (Chen [0027] discloses controller a retimer circuit 110 contains a controller that controls the operating state of the retimer circuit 110, thus Retimer 110A contains a controller that controls data transmission and reception via the first port and the second port attached to the Retimer 110A.)

Regarding claim 2, Chen teaches all of the limitations of claim 1 above.   Chen further teaches wherein the controller is further configured to: transmit and receive data to and from a host via the retimer and the first port; (Chen [0027] discloses that the controller within Retimer 110A controls the operation of the Retimer.  Chen [0016] discloses host port 108 interfaces between the host system 102 and the link 106, thus is an interface that transmits and receives information between the host system 102 and the port attached to the link 106 (the first port).)
and transmit and receive data to and from the operation circuit via the second port. (Examiner notes that the term “via” may be broadly interpreted to mean that the data transmitted and received passes through the second port.   It does not require that the data is transmitted and received using only the second port.  Chen [0016] discloses Device system 104 includes a device port 112 that interfaces between the device system 104 and the link 106, where link 106 is connected to first port 1.   Thus, data from Device system 104 transmits data to the first port, which in turn transmits data to the Host system 102, thus indirectly transmits data to the second port.)

Regarding claim 14, Chen teaches all of the limitations of claim 1 above.   Chen further teaches wherein the controller is further configured to generate a control command based on a request received from a host via the first port, and transmit the generated control command to the operation circuit via a third port that is different for the first port and the second port (Chen, Fig. 1, port 131 that receives commands from the 2nd port (118)  and the 1st port (the port on the Controller Hub 115 attached to the Processor 105).  Thus, requests from the host that result in graphics acceleration travel from the first port, to the second port to the third port, which are all separate and distinct and interconnected as a system.)



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


                                                                                           
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon for the rejection is Chen (Chen et al., US 2017/0017604 A1) that discloses two separate chips (Host system 102) and (Device system 104), where Host system 102 contains a Host Port 108, and transmit and receive ports connecting Retimer 110 to Link 106, and Device system 104 contains a Device port 112 and transmit and receive ports connected Retimer 110B to Link 106.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.M.G./Examiner, Art Unit 2138       
                                                                                                                                                                                                 /William E. Baughman/Primary Examiner, Art Unit 2138